                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                              WICHITA FALLS DIVISION

SIMON PARTIDA,                                   §
TDCJ No. 1364728,                                §
                                                 §
                       Petitioner,               §
                                                 §
v.                                               §           Civil Action No. 7:19-cv-089-O-BP
                                                 §
LORIE DAVIS, Director,                           §
Texas Department of Criminal Justice,            §
Correctional Institutions Division,              §
                                                 §
                       Respondent.               §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge has entered his Findings, Conclusions, and

Recommendation. ECF No. 8. Petitioner did not file objections to the Recommendation. The

Magistrate Judge recommends that this habeas action be dismissed with prejudice as time-barred.

The District Court reviewed the Findings, Conclusions, and Recommendation for plain error.

Finding no error, I am of the opinion that the findings of fact, conclusions of law, and reasons for

dismissal set forth in the Magistrate Judge’s Recommendation are correct and they are hereby

adopted and incorporated by reference as the Findings of the Court.

       For the foregoing reasons, this action is DISMISSED with prejudice as time-barred.

       SO ORDERED this 16th day of October 2019.




                                                     _____________________________________
                                                     Reed O’Connor
                                                     UNITED STATES DISTRICT JUDGE
